J-S05040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LISANDRO PRIETO-SANDOVAL                   :
                                               :
                       Appellant               :   No. 1059 MDA 2021

          Appeal from the Judgment of Sentence Entered June 25, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0002460-2020


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                  FILED JULY 06, 2022

        Appellant Lisandro Prieto-Sandoval appeals from the Judgment of

Sentence imposed following jury convictions of nine sexual offenses

committed against a child under thirteen years of age. Appellant challenges

the legality of the mandatory minimum sentence imposed for his two

convictions of Involuntary Deviate Sexual Intercourse (“IDSI”).1 After careful

review, we vacate Appellant’s IDSI sentences and remand for resentencing.
____________________________________________


1   18 Pa.C.S. § 3123(b) provides:

        Involuntary deviate sexual intercourse           with a child.--A
        person commits involuntary deviate sexual       intercourse with a
        child, a felony of the first degree, when the    person engages in
        deviate sexual intercourse with a complainant   who is less than 13
        years of age.

In addition to two counts of IDSI, the jury convicted Appellant of one
count of Rape of a Child, one count of Aggravated Indecent Assault,
(Footnote Continued Next Page)
J-S05040-22



       We need not reiterate the facts underlying Appellant’s convictions to

address the issue raised in this appeal. In sentencing Appellant on the two

IDSI counts, the court applied the mandatory minimum sentence of 10 years’

incarceration currently provided in 42 Pa.C.S. § 9718. See Tr. Ct. Op., dated

9/28/21, at 12 (acknowledging that it was “taking into consideration the

mandatory minimum sentences applicable to, inter alia, the IDSI counts.”).

Appellant filed a post-sentence motion challenging the discretionary aspects

of his sentence, which the court denied. Appellant timely appealed.

       In his Pa.R.A.P. 1925(b) Statement, Appellant raised the imposition of

a mandatory minimum sentence of ten years’ incarceration imposed on each

of the two IDSI convictions. Subsequently, the court filed a Pa.R.A.P. 1925(a)

Opinion indicating, inter alia, that it would “invoke its inherent power to correct

this obvious and patent error by vacating the sentence and re-sentencing on

October 14, 2021, unless the Superior Court directs otherwise.” Tr. Ct. Op.

at 1 n.1.

       On October 14, 2021, the trial court held a hearing2 at which the

Commonwealth conceded that it had erroneously requested, and the court had

erroneously imposed, a mandatory minimum of ten years’ incarceration for

each IDSI conviction.        Appellant’s Br., Appx C at 2.   See also Amended
____________________________________________


three counts of Indecent Assault, one count of Unlawful Contact with a
Minor (sexual offenses), and one count of Corruption of Minors.

2 Neither the transcript from the October 14, 2021 resentencing hearing nor
the court’s resentencing order is part of the certified record. Appellant has
annexed a copy of a transcript of the proceeding to his brief as Appendix C.

                                           -2-
J-S05040-22



Criminal Information, dated 2/26/21, at 1 (indicating that the mandatory

minimum provided in 42 Pa.C.S. § 9718 applies to IDSI convictions). The

court agreed that it had erred, vacated the sentence imposed on June 25,

2021, and imposed the same sentence on each conviction, except with respect

to the IDSI convictions. For each of the IDSI convictions, the court imposed

a term of six to twelve years’ incarceration. The aggregate sentence remained

the same at 17 to 64 years’ incarceration.

       Appellant presents the following question for our review in his brief:

       Was the mandatory minimum sentence set forth at 42 Pa.C.S. §
       9718 illegal as applied to either count of involuntary deviate
       sexual intercourse, as the offenses occurred between 2015 and
       July 2019, and the version of the statute in place during that time
       was held unconstitutional by Commonwealth v. Wolfe, 130 A.3d
       651 (Pa. 2016)?

Appellant’s Br. at 9.3

       Initially,   we   note    that    issues   challenging   the   imposition   of

a mandatory minimum sentence implicate the legality of sentence and cannot

be waived. Commonwealth v. Hawkins, 45 A.3d 1123, 1130 (Pa. Super.

2012). “Our standard of review over such questions is de novo and our scope

of review is plenary.” Id. (citation omitted)

____________________________________________


3 In his Rule 1925(b) Statement, Appellant also asserted a challenge to the
sufficiency of the evidence supporting his IDSI convictions. He has not raised
that issue for our review. The issue is, thus, abandoned and waived.
See Commonwealth v. Felder, 247 A.3d 14, 20 (Pa. Super. 2021) (stating
that “an issue identified on appeal but not developed in the appellant's brief
is abandoned and, therefore, waived.” (citation and emphasis omitted)).


                                           -3-
J-S05040-22


       At the time that Appellant committed his IDSI crimes, Section 9718 of

the Sentencing Code directed courts to impose a mandatory minimum 10-year

sentence upon an individual convicted of committing IDSI on a child under 16

years of age. 42 Pa.C.S. § 9718(a)(1).4 In Section 9718(c), the legislature

directed the sentencing court to determine “[t]he applicability of this section,”

i.e., whether the victim was less than 16 years old at the time of the offense.

However, in Alleyne v. United States, 570 U.S. 99 (2013), the United States

Supreme Court held “that any fact which, by law, increases the mandatory

minimum sentence for a crime must be: (1) treated as an element of the

offense, as opposed to a sentencing factor; (2) submitted to the jury; and (3)

found beyond a reasonable doubt.” Commonwealth v. DiMatteo, 177 A.3d

182, 184 (Pa. 2018) (citing Alleyne, 570 U.S. at 115-16).

       As a result of Alleyne, our Supreme Court found 42 Pa.C.S. §

9718(a)(1)      to     be    unconstitutional    and   Section   9718(c)    non-

severable.      Wolfe, 140 A.3d at 663.5          The court further stated that

____________________________________________


4 42 Pa.C.S. 9718 was initially enacted in 1995. The legislature subsequently
amended the statute three times between 2004 and 2014 without changing
the portion relevant to this appeal.

5In 2018, in an Opinion Announcing the Judgment of the Court (“OAJC”), our
Supreme Court emphasized that “the legal analysis of Wolfe is directed to
mandatory minimum sentencing provisions that prescribe aggravating facts,”
and opined that Wolfe “should have said . . . more precisely [that] ‘Section
9718(a)(1) is irremediably unconstitutional on its face, Section 9718(c) is non-
severable, and Section 9718(a)(1) is void.’” Commonwealth v. Resto, 179
A.3d 18, 22 (Pa. 2018) (OAJC) (citation omitted; italics in original; some
(Footnote Continued Next Page)


                                           -4-
J-S05040-22


“a sentence based       on   an    unconstitutional statute that   is   incapable   of

severance is void.” Id. at 661. See also Commonwealth v. McIntyre, 232

A.3d    609,     618     (Pa.     2020)    (“[A] statute held   unconstitutional    is

considered void in its entirety and inoperative as if it had no existence from

the time of its enactment.”) (citation omitted)).

       In its Rule 1925(a) Opinion, the trial court acknowledged that it lacked

the authority to sentence Appellant to the mandatory minimum on the IDSI

offenses because the applicable sentencing statute was void.

       The unlawful sexual conduct in this case occurred between
       January of 2015 and July of 2019, during the time when the prior
       version of [Section] 9718 was in effect. That prior version of
       [Section] 9718 was found to be unconstitutional by our Supreme
       Court in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).
       The present version of [Section] 9718 was not effective until
       December 18, 2019, which was after the criminal conduct in the
       present case occurred. Thus, there was no constitutionally valid
       statute prescribing a mandatory minimum sentence for the crime
       of [IDSI] with a child for the time period of Appellant’s conduct.
       Because application of the present version of [Section] 9718
       would be a retroactive application of the statute, raising an ex
       post facto prohibition . . . the court concludes the sentences
       imposed on counts 2 and 3 are illegal sentences.

Tr. Ct. Op. at 12 (footnotes omitted).

       Based on the case law cited above, we agree that the trial court did not

have the authority to impose the mandatory minimum sentence. Accordingly,




____________________________________________


brackets omitted). Resto did not overrule Wolfe. Id. at 23-24 (Todd, J.,
concurring).

                                           -5-
J-S05040-22


the mandatory minimum sentences imposed for the IDSI convictions were

illegal and must be vacated.

      In his conclusory paragraph, Appellant asks this Court to affirm the trial

court’s October 14, 2021 resentencing order. While we agree with the court’s

conclusion that its IDSI sentences were illegally imposed, we may not simply

affirm the court’s resentencing order because the court no longer had

jurisdiction to enter such an order.

      “[A] court upon notice to the parties may modify or rescind any order

within 30 days after its entry, notwithstanding the prior termination of any

term of court, if no appeal from such order has been taken or allowed.” 42

Pa.C.S. § 5505 (emphasis added). Our rules of appellate procedure provide

that after an appeal is taken, the lower court “may no longer proceed further”

but “may take such action as is necessary to preserve the status quo, correct

formal errors in papers relating to the matters, cause the record to be

transcribed, approved, filed, and transmitted, grant leave to appeal in forma

pauperis, grant supersedeas, and take other action permitted or required by

these rules or otherwise ancillary to the appeal[.]”).      Pa.R.A.P. 1701(a),

(b)(1).

      However, “under limited circumstances, even where the court would

normally be divested of jurisdiction, a court may have the power to correct

patent and obvious mistakes[]” , such as “mistakes of the clerk or other officer

of the court, inadvertencies of counsel, or supply defects or omissions in the


                                       -6-
J-S05040-22


record[.]”   Commonwealth v. Klein, 781 A.2d 1133, 1135 (Pa. 2001)

(citation omitted).   The Court has further defined the phrase “patent and

obvious mistake” as “a fact apparent from a review of the docket without

resort to third-party information.” Commonwealth v. Holmes, 933 A.2d 57,

66 (Pa. 2007). Thus, where “the error of the sentence was clear from the

order and the docket sheet, the trial court properly exercised its inherent

power to correct the mistake.” Id.

      Here, the court’s resentencing hearing and order was not merely to

correct “a patent and obvious mistake.” The illegality of the sentence is not

obvious and cannot be resolved from a simple review of the docket. Moreover,

the issue is not “otherwise ancillary to the appeal;” it is the appeal

      Since Appellant had filed his notice of appeal, and the court’s error

cannot be characterized as “patent and obvious,” the trial court had no

authority to vacate its original sentencing order. Its resentencing order is,

thus, null and void. See Commonwealth v. Morris, 771 A.2d 721, 735 (Pa.

2001) (stating that “[w]here a court is without jurisdiction it is without power

to act and thus, any order that it issues is null and void.”). This Court is without

authority to affirm what is essentially a non-existent order.

      In conclusion, the trial court imposed an illegal mandatory minimum

sentence for Appellant’s IDSI convictions. Because the illegality was not

patent and obvious, the trial court lacked authority to alter that sentence after

Appellant filed his notice of appeal and its October 14, 2021 resentencing


                                       -7-
J-S05040-22


order is a legal nullity. We are, thus, constrained to vacate the June 25, 2021,

Judgment of Sentence and remand for resentencing.


      Judgment of Sentence vacated. Case remanded for resentencing.

Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2022




                                     -8-